Citation Nr: 9920383	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO decided that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a kidney condition.


FINDINGS OF FACT

1.  In a February 1958 rating decision, the RO denied service 
connection for right renal lithiasis.  The veteran was 
notified of that decision in February 1958 and there was no 
appeal within one year of that notification.

2.  The evidence received subsequent to February 1958 
regarding a claim for service connection for a kidney 
condition, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The February 1958 RO rating decision denying service 
connection for right renal lithiasis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received subsequent to the February 1958 RO 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
kidney condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a February 1958 rating decision, the RO denied service 
connection for renal lithiasis, right.  The veteran was 
notified of that decision in February 1958 and there was no 
appeal within one year of that notification.  Accordingly, 
the February 1958 decision by the RO is final.  38 C.F.R. 
§ 20.1100 (1998).  The question presently before the Board is 
limited to whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for  a kidney condition, described at that time as 
renal lithiasis, right, in a February 1958 decision.  In 
making its decision, the RO found that the veteran's kidney 
condition was first manifested during a post service period 
of hospitalization.  The evidence received since the February 
1958 RO rating decision regarding a service connection claim 
for kidney condition includes Hospital del Maestro records 
from March 1965 to February 1994, an August 1996 VA 
examination report, Mennonite General Hospital records from 
January 1981 to March 1984, and an August 1997 letter of 
medical treatment from Antonio O. Berrios Latorre. M.D., and 
August 1995 and August 1997 statements from the veteran 
regarding his kidney condition.  The Board finds that while 
this evidence may be considered new, none of it is material 
to the veteran's claim in that it does not provide evidence 
of an existing kidney condition that is related to service.  
The Board also notes that the veteran's claims file includes 
additional medical evidence submitted since February 1958 
that was not listed above.  The Board finds that this 
evidence pertains to the veteran's other disability claims 
and is not related to a kidney condition.  Furthermore, in 
his first reference to a kidney condition since the 1958 
decision, in an August 1995 request to reevaluate his kidneys 
claim, the veteran refers specifically to medical evidence 
from Mennonite Hospital and Hospital Del Maestro in support 
of his claim.  Those records have been reviewed by the Board 
in preparation of this decision.    
            
The medical records from Hospital del Maestro dated from 
March 1965 to February 1994 are new in that they have not 
previously been considered in connection with the veteran's 
service connection claim.  However, the Board finds that they 
are not material to the veteran's claim because they do not 
show treatment for a kidney condition that is related to his 
active service.  These records show treatment for, among 
other things, warts, liver disease, intraocular pressure, 
chest pains and arthritis.  There is no evidence from these 
records that shows treatment for a kidney condition.  
Therefore, these records are not material to the veteran's 
claim. 

The August 1996 VA examination report is also new evidence, 
but is not material to the veteran's claim.  The examination 
report includes the veteran's reported medical history, 
including VA hospitalization in 1964 for renal stones.  The 
veteran reported that he had passed small urinary stones 
since 1964, most recently over one year before the August 
1996 examination.  The examiner noted that a review of the 
veteran's clinical records revealed that an August 1995 
abdominal sonogram showed hepatomegaly with severe fatty 
liver infiltration and one calcification in the lower pole of 
the right kidney, or nephrolithiasis.  A kidney, ureter and 
bladder (KUB) examination, along with urinalysis, were 
negative for any kidney condition.  The veteran was diagnosed 
with a history of nephrolithiasis, but no current signs of a 
kidney condition.  The radiological diagnostic report from 
this same VA examination revealed no opaque calculi 
identified along renal or ureteral pathways.  This 
examination report is not material to the veteran's claim 
because it does not show that the veteran currently suffers 
from a kidney condition.  Rather, the examination reveals a 
past history of kidney stones, which are not evident during 
this examination.      

The medical records from Mennonite General Hospital, for the 
period from January 1981 to March 1984, are also new but not 
material to the veteran's claim.  These records include 
progress notes from February 1981 that indicate that the 
veteran reported passing 2 stones "yesterday".  A medical 
evaluation at that time diagnosed him with renal lithiasis, 
and noted that he "did well" since then and "recovered".  
The records also show that he passed another stone in March 
1981.  There is no medical evidence linking this 1981 
condition to the veteran's active service.  Thus, this 
evidence is not material to the veteran's claim.     

The August 1997 letter of medical treatment from Dr. Berrios 
Latorre is also new but not material to the veteran's service 
connection kidney claim.  In his letter, Dr. Berrios Latorre 
states that the veteran is being treated for a urolithiasis 
condition, and that it has been reported to him that the 
veteran had an acute urolithiasis crisis in 1955, following 2 
years of this urolithiasis condition.  This letter is not 
material to the veteran's claim because it does not contain 
an opinion from Dr. Berrios Latorre that the veteran's 
urolithiasis condition is related to service.  Rather, the 
Board can only infer that that the doctor "understand[s]", 
from what the veteran told him, that his condition relates 
back to a 1955 and earlier kidney condition.  Thus, this 
evidence fails to provide essential competent medical 
evidence of a nexus between this kidney condition and the 
veteran's service.     

Finally, the August 1995 and August 1997 statements from the 
veteran regarding his kidney condition are also new but not 
material to his claim.  In the August 1995 statement, the 
veteran states that his kidney condition is getting worse 
every day, and that treatment for this condition can be found 
in records from the Mennonite Hospital and Hospital del 
Maestro.  Although the statement reveals the veteran's 
current complaints of kidney problems, it does not provide 
the essential nexus evidence, from a competent medical 
authority, relating a current kidney condition to active 
service.  The Board has previously addressed the evidence 
found in the medical records to which the veteran refers in 
this statement.  Likewise, the August 1997 statement from the 
veteran does not provide the necessary causal connection 
between service and a current kidney condition.  The veteran 
states that he has had urolithiasis since his service 
discharge, and refers to the statement from Dr. Berrios 
Latorre, which has been discussed previously.  However, this 
evidence does not provide an opinion from a competent medical 
authority to link this kidney condition to service, in order 
to be material to his claim. 

As none of the evidence added to the record since the RO's 
February 1958 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between any disease or injury during 
service and a current kidney disability, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for a kidney condition.  Therefore, the February 
1958 decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case and supplements 
thereto, which explained that new and material evidence was 
needed to reopen the claim, and indicated what would 
constitute such evidence.  Furthermore, by this decision, the 
Board informs the veteran of the type of new and material 
evidence needed to reopen his claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a kidney condition.  The 
benefits sought on appeal regarding this claim remain denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

